Appeal from order entered on June 21, 1962 unanimously dismissed as academic, without costs. No opinion. Order, entered bn September 26, 1962, modifying in minor respects a previous decision denying, defendant’s motion for summary judgment, unanimously affirmed, on the law, with $20 costs and disbursements to plaintiff. There are several issues of fact which must await trial and cannot be determined upon the papers submitted herein, in addition to the issues Special Term properly found to exist. Concur -r- Botein, P. J., Rabin, Eager, Steuer and Noonan, JJ.